DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention of Group I and the species defined by a red blood cell and MHC class 1 protein in the reply filed on is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Upon review of the prior art the invention has been found novel and non obvious as noted below.  
Claims 142-156 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 157-160, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claims 142-156 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 157-159, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 160, directed to the invention(s) of does not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I and II and the species election among species of cells/agents as set forth in the Office action mailed on 11/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 160 directed to an invention non-elected without traverse.  Accordingly, claim 160 been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is taught by Pasqual (USPGPub 20160097773/IDS submitted) and  Ta (“Enzymatic Single-Chain Antibody Tagging”, Circulaiton Research, 2011, 365-373 and supplemental material/IDS submitted).  
Pasqual teaches methods of producing artificial antigen presenting cells which have been modified by conjugating an antigen presenting molecule to a cell which has been engineered to express a protein with a Sortase recognition sequence using Sortase A ([0005], [0013]-[0018]).
Ta teaches a method of labeling or conjugating Chinese hamster ovary cells using Sortase A, and a single chain antibody with ant LPETG sequence (Figure 1).  Ta teaches that they were surprised to find that cells that were not engineered to express a protein with a sequence for Sortase A to recognize, were still labeled when exposed to the antibody and Sortase A (Page 369, Online Figure VIII and Materials and Method).  Ta does not determine the mechanism by which this occurs, nor does Ta attempt to use this method on any other cell type or species, which might suggest the method could be used more widely or with any expectation of success.  
Applicant’s invention has therefore been found novel and non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 142-159 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657        

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657